United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2003
Issued: January 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 29, 2013 appellant filed a timely appeal from an August 9, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury to the right
knee causally related to factors of his federal employment.
FACTUAL HISTORY
On May 1, 2013 appellant, then a 55-year-old manager of distribution operations, filed an
occupational disease claim (Form CA-2) alleging injury to the right knee in the performance of
duty. He stated that his condition resulted from walking on a concrete floor, which aggravated a
1

5 U.S.C. § 8101 et seq.

right leg condition. Appellant first became aware of his condition on January 26, 2012 and of its
relationship to his employment on March 31, 2013.
By letter dated May 13, 2013, OWCP requested additional factual and medical evidence.
It noted that in order for medical evidence to support a claim, it must contain a firm medical
diagnosis and that a finding of “pain” was not a definite diagnosis. OWCP afforded appellant 30
days to submit additional evidence. It also requested information regarding his duties and
precautions against injury from the employing establishment.
In an excuse slip dated January 31, 2012, Dr. David E. Koon, Jr., a Board-certified
orthopedic surgeon, stated that appellant should not work until cleared in three weeks. In an
excuse slip dated June 12, 2012, he stated that appellant had a work restriction of no more than
four hours a night.
By letter dated February 28, 2012, the employing establishment requested that appellant
submit medical documentation relating to his absence from work beginning January 26, 2012.
By letter dated March 21, 2012, the employing establishment noted that it had received
the January 31, 2012 note from Dr. Koon indicating that appellant could not work for three
weeks. Consequently, Dr. Koon was in an absent-without-leave status.
Appellant submitted excuse slips from Dr. Koon dated from March 27 to May 24, 2012.
Dr. Koon released him to work on June 18, 2012.
In a treatment note dated February 28, 2012, Dr. Koon stated that appellant had visited
with a chief complaint of right knee pain. A magnetic resonance imaging (MRI) scan provided
by appellant revealed extensive post-traumatic arthritic changes of the knee, especially in the
lateral compartment. Dr. Koon also listed tears of the medial meniscus. He recommended a
total knee arthroplasty.
By decision dated August 9, 2013, OWCP denied appellant’s claim. It found that he had
not submitted medical evidence providing a firm diagnosis, as the only assessment provided for
his right knee was “pain.”
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.3
2

5 U.S.C. §§ 8101-8193.

3

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.4
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.5 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.6 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
ANALYSIS
Appellant filed a claim alleging a right knee condition due to factors of his federal
employment. OWCP denied his claim, finding that he did not submit sufficient medical
evidence. The Board finds that appellant did not submit sufficient medical evidence to establish
that he sustained a right knee condition due to factors of his federal employment.
Dr. Koon’s excuse notes dated January 31 to May 31, 2012 do not provide a firm medical
diagnosis. He noted work restrictions for appellant and dates on which he was unable to work.
In support of his claim, an employee must submit sufficient medical evidence to establish that an
employment incident caused a personal injury.8 As the excuse notes do not provide a diagnosis
of his right knee condition, they are not sufficient to establish that his employment activities
caused a personal injury.
The Board notes that pain is generally a description of a symptom and not considered a
firm medical diagnosis.9 Dr. Koon’s February 28, 2012 treatment note did not provide a
diagnoses other than “pain.” He briefly noted that appellant’s chief complaint on that date was
right knee pain. On examination of an MRI scan, Dr. Koon listed post-traumatic arthritic
changes and tears of the medial meniscus. He did not provide any narrative opinion explaining
how the arthritis or torn meniscus related to appellant’s work activities.
4

R.H., 59 ECAB 382 (2008).

5

See J.Z., 58 ECAB 529, 531 (2007); Paul E. Thams, 56 ECAB 503, 511 (2005).

6

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

James Mack, 43 ECAB 321, 329 (1991).

8

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

9

B.P., Docket No. 12-1345 (issued November 13, 2012); C.F., Docket No. 08-1102 (issued October 10, 2008).

3

Appellant identified walking on concrete as the factor which caused his right knee
condition. However, Dr. Koon’s treatment records do not discuss the nature of appellant’s duties
as they relate to the diagnoses of post-traumatic arthritic changes and tears of the medial
meniscus. He did not offer any opinion as causal relationship or mention work-related factors in
any manner. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.10 The
mere fact that a disease or condition manifests itself during a period of employment or the
claimant’s belief that the disease or condition was caused or aggravated by employment factors
or incidents is insufficient to establish causal relationship.11 To establish causal relationship, a
physician must provide an opinion on whether the employment incident described caused or
contributed to the claimant’s diagnosed medical condition and support that opinion with medical
reasoning to demonstrate that the conclusion reached is sound, logical and rational.12 As
Dr. Koon did not offer such an opinion, the Board finds that appellant has not met his burden of
proof to establish that he sustained a right knee condition due to his federal employment.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that the
claimed occupational disease is causally related to factors of his federal employment.

10

See Michael E. Smith, 50 ECAB 316 n.8 (1999).

11

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997); Charles E. Evans, 48 ECAB 692, 693 (1997).

12

See John W. Montoya, 54 ECAB 306, 309 (2003); see also H.D., Docket No. 07-1026 (issued October 1, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the August 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

